              Case 20-20784-tnw                           Doc 43      Filed 12/04/20 Entered 12/04/20 16:20:05                       Desc Main
                                                                     Document      Page 1 of 17
 Fill in this information to identify your case:
 Debtor 1               Gary Spade
                              First Name            Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the        EASTERN DISTRICT OF KENTUCKY                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-20784                                                                                 have been changed.
 (If known)




Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $1690 per Month for 3 months
               $1000 per Month for 1 months
               $3125 per Month for 56 months

NONE
Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:



                          Debtor(s) will make payments pursuant to a payroll deduction order.

Local Form 3015-1(a)                                                           Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43      Filed 12/04/20 Entered 12/04/20 16:20:05                       Desc Main
                                                                     Document      Page 2 of 17
 Debtor                Gary Spade                                                                Case number        20-20784

                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment):


2.3 Income tax refunds.
         Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $181,070.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

          Check one.
                    None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                    The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                    required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                    by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                    disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                    a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                    as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                    below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                    otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                    that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                    by the debtor(s).
 Name of Creditor Collateral                        Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                    payment                   arrearage (if any) on arrearage on arrearage                  total
                                                    (including escrow)                               (if applicable)                        payments by
                                                                                                                                            trustee
                        457 River Road
                        Villa Hills, KY
 Shellpoint             41017 Kenton                                          Prepetition:
 Mortgage               County                                $318.00                    $0.00            0.00%                    $0.00              $0.00
                                                    Disbursed by:
                                                        Trustee
                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.


Local Form 3015-1(a)                                                          Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43         Filed 12/04/20 Entered 12/04/20 16:20:05                   Desc Main
                                                                        Document      Page 3 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*       payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $1,600.00             County                  $30,000.00        $0.00           $1,600.00     0.00%           $27.59          $1,600.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $2,400.00             County                  $30,000.00    $1,600.00           $2,400.00     0.00%           $41.38          $2,400.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $2,400.00             County                  $30,000.00    $8,800.00           $2,400.00     0.00%           $41.38          $2,400.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $2,400.00             County                  $30,000.00    $4,000.00           $2,400.00     4.25%           $46.38          $2,690.10
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $11,200.0
 Villa Hills           $2,400.00             County                  $30,000.00            0           $2,400.00     0.00%           $41.38          $2,400.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $2,400.00             County                  $30,000.00    $6,400.00           $2,400.00     4.25%           $46.38          $2,690.10
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $16,000.0
 Villa Hills           $2,400.00             County                  $30,000.00            0           $2,400.00     0.00%           $41.38          $2,400.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                            Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43         Filed 12/04/20 Entered 12/04/20 16:20:05                 Desc Main
                                                                        Document      Page 4 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $13,600.0
 Villa Hills           $2,400.00             County                  $30,000.00            0           $2,400.00     0.00%        $41.38           $2,400.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $18,400.0
 Villa Hills           $2,400.00             County                  $30,000.00            0           $2,400.00     0.00%        $41.38           $2,400.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $23,200.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $20,800.0
 Villa Hills           $2,400.00             County                  $30,000.00            0           $2,400.00     0.00%        $41.38           $2,400.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $24,400.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $25,600.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $38,800.0                          12.00
 Villa Hills           $451.75               County                  $30,000.00            0            $451.75          %        $10.84                 $628.70
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $1,600.00             County                  $60,000.00    $3,000.00           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $3,000.00             County                  $60,000.00        $0.00           $3,000.00     4.25%        $57.98           $3,362.62




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43         Filed 12/04/20 Entered 12/04/20 16:20:05                 Desc Main
                                                                        Document      Page 5 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $3,200.00             County                  $60,000.00    $4,600.00           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $3,200.00             County                  $60,000.00    $7,800.00           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $11,000.0
 Villa Hills           $3,200.00             County                  $60,000.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $14,200.0
 Villa Hills           $3,200.00             County                  $60,000.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $17,400.0
 Villa Hills           $3,200.00             County                  $60,000.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $20,600.0
 Villa Hills           $3,200.00             County                  $60,000.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $27,000.0
 Villa Hills           $3,200.00             County                  $60,000.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $30,200.0
 Villa Hills           $3,200.00             County                  $60,000.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $33,400.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43         Filed 12/04/20 Entered 12/04/20 16:20:05                 Desc Main
                                                                        Document      Page 6 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $38,200.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $35,000.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $39,800.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $41,400.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $43,000.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $23,800.0
 Villa Hills           $3,200.00             County                  $60,000.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $36,600.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $44,600.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $3,200.00             County                  $38,500.00      $800.00           $3,200.00     0.00%        $55.17           $3,200.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43         Filed 12/04/20 Entered 12/04/20 16:20:05                 Desc Main
                                                                        Document      Page 7 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $3,200.00             County                  $38,500.00    $4,000.00           $3,200.00     0.00%        $55.17           $3,200.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $3,200.00             County                  $38,500.00    $7,200.00           $3,200.00     0.00%        $55.17           $3,200.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $23,200.0
 Villa Hills           $3,200.00             County                  $38,500.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $10,400.0
 Villa Hills           $3,200.00             County                  $38,500.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $13,600.0
 Villa Hills           $3,200.00             County                  $38,500.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $16,800.0
 Villa Hills           $3,200.00             County                  $38,500.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $800.00               County                  $38,500.00        $0.00            $800.00      0.00%        $13.79                 $800.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43         Filed 12/04/20 Entered 12/04/20 16:20:05                 Desc Main
                                                                        Document      Page 8 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $20,000.0
 Villa Hills           $3,200.00             County                  $38,500.00            0           $3,200.00     0.00%        $55.17           $3,200.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $26,400.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $1,600.00             County                  $38,500.00        $0.00           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $28,000.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $1,600.00             County                  $38,500.00        $0.00           $1,600.00     0.00%        $27.59           $1,600.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43         Filed 12/04/20 Entered 12/04/20 16:20:05                 Desc Main
                                                                        Document      Page 9 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $29,600.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $1,600.00             County                  $38,500.00        $0.00           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $31,200.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $32,800.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $1,600.00             County                  $38,500.00        $0.00           $1,600.00     0.00%        $27.59           $1,600.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43        Filed 12/04/20 Entered 12/04/20 16:20:05                  Desc Main
                                                                       Document     Page 10 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $34,400.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
                                             Kenton
                                             County;
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton
 Villa Hills           $1,600.00             County                  $38,500.00        $0.00           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $36,000.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $37,600.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $39,200.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $40,800.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $45,600.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43        Filed 12/04/20 Entered 12/04/20 16:20:05                  Desc Main
                                                                       Document     Page 11 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $42,400.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $47,200.0
 Villa Hills           $300.00               County                  $38,500.00            0            $300.00      0.00%         $5.17                 $300.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $44,000.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             456 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $47,500.0
 Villa Hills           $1,600.00             County                  $38,500.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $46,200.0
 Villa Hills           $1,600.00             County                  $60,000.00            0           $1,600.00     0.00%        $27.59           $1,600.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $47,800.0
 Villa Hills           $300.00               County                  $60,000.00            0            $300.00      0.00%         $5.17                 $300.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $48,100.0                          12.00
 Villa Hills           $2,752.47             County                  $60,000.00            0           $2,752.47         %        $66.05           $3,830.89
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 Fifth                 $45,906.5             Kenton                                $81,266.4
 Third                 8                     County                  $60,000.00            5               $0.00     4.25%         $0.00                   $0.00
                                             460 River
                                             Road Villa
                                             Hills, KY
                                             41017
 Kenton                                      Kenton                                $50,852.4                          12.00
 County                $3,913.98             County                  $60,000.00            7           $3,913.98         %        $93.92           $5,447.52




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43        Filed 12/04/20 Entered 12/04/20 16:20:05                  Desc Main
                                                                       Document     Page 12 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 Kenton                                      Kenton                                $39,251.7                          12.00
 County                $2,036.67             County                  $30,000.00            5           $2,036.67         %        $48.87           $2,834.64
 Nationsta                                   456 River
 r                                           Road Villa
 Mortgage                                    Hills, KY
 LLC d/b/a                                   41017
 Mr.                   $73,843.1             Kenton                                $49,100.0
 Cooper                3                     County                  $38,500.00            0               $0.00     4.25%         $0.00                 $0.00
                                             460 River
 USA                                         Road Villa
 Small                                       Hills, KY
 Business                                    41017
 Administr             $26,500.0             Kenton                                $54,766.4
 ation                 0                     County                  $60,000.00            5           $4,433.55     4.25%        $85.68           $4,969.45
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $26,800.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $28,000.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $29,200.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $30,400.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $31,600.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $32,800.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00




Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43        Filed 12/04/20 Entered 12/04/20 16:20:05                  Desc Main
                                                                       Document     Page 13 of 17
 Debtor                Gary Spade                                                                    Case number    20-20784

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate*      payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $34,000.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $35,200.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $36,400.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00
                                             464 River
                                             Road Villa
                                             Hills, KY
                                             41017
 City of                                     Kenton                                $37,600.0
 Villa Hills           $1,200.00             County                  $30,000.00            0           $1,200.00     0.00%        $20.69           $1,200.00

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax claim shall be
paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any contrary provision of the
plan

 3.3         Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                          Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General


Local Form 3015-1(a)                                                              Chapter 13 Plan                                          Page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43      Filed 12/04/20 Entered 12/04/20 16:20:05                        Desc Main
                                                                     Document     Page 14 of 17
 Debtor                Gary Spade                                                                 Case number        20-20784

             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
             during the plan term, they are estimated to total $14,485.60.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a. Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $3,500.00 to be
                           paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule
                           2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested
                           by separate application.

             OR

                           b.     An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                  Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.
Local Form 3015-1(a)                                                          Chapter 13 Plan                                                   Page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43      Filed 12/04/20 Entered 12/04/20 16:20:05            Desc Main
                                                                     Document     Page 15 of 17
 Debtor                Gary Spade                                                               Case number    20-20784


                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 Debtor moves the Court to avoid the wholly unsecured mortgage of Nationstar Mortgage LLC d/b/a Mr. Cooper, filed against
 Debtor, Gary Spade, filed on February 10, 2003 in the records of Kenton County Kentucky Clerk Book Number C1427, Page
 054. Debtor values the property at $35,000.00, which is consistent with the value contained on Schedule A of Debtor's
 Petition. There are 23 active code enforcement liens against 456 River Road, Villa Hills, KY with a total payoff of $47,500.00.
 Debtor moves the Court to valuate the liens and void the lien of Nationstar Mortgage LLC d/b/a Mr. Cooper, against Debtor,
 Gary Spade, filed on February 10, 2003 in the records of Kenton County Kentucky Clerk Book Number C1427, Page 054
 pursuant to 11 U.S.C Seciton 506(a) and (d).

 Debtor moves the Court to avoid the wholly unsecured mortgage of Fifth Third Bank, filed against Debtor, Gary Spade, on
 December 11, 2003 in the records of Kenton County Kentucky Clerk Book Number C1980, Page 270. Debtor values the
 property at $60,000.00, which is consistent with the value contained on Schedule A of Debtor's Petition. There are 22 active
 code enforcement liens against 460 River Road, Villa Hills, KY with a total payoff of $48,900.00; taxes owed to Villa Hills, KY
 of $2,752.47; taxes owed to Kenton County of $3,913.98; a mortgage owed SBA in the amount of $26,500.00. Debtor moves
 the Court to valuate the liens and void the lien of Fifth Third Bank, filed against Debtor, Gary Spade, on December 11, 2003
 in the records of Kenton County Kentucky Clerk Book Number C1980, Page 270 pursuant to 11 U.S.C Seciton 506(a) and (d).
 In the event relief from stay is granted, or the collateral is voluntarily surrendered post-petition, with regard to secured
 claims treated under Section III, any resulting deficiency, after liquidation of the collateral, shall be classified and paid only
 as a general unsecured claim, but only up to the amount of said deficiency. Any amount unpaid on said deficiency claim
 shall be discharged upon completion of the plan provided that if Creditor files an amended proof of claim within 6 months of
 relief from stay being granted or the collateral being surrendered, whichever occurs first, the unsecured deficiency is paid
 by the Chapter 13 Trustee pro-rata with other unsecured creditors.

 The automatic stay shall continue to apply to all Debtors' property post confirmation.

 1) Any creditor with a secured claim listed in the plan must have an allowed claim in order to be paid under the plan.
 2) To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy Rule 3002, except
 as is setout in section 4 below.
 3) If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule 3002 as
 unsecured, the claim will be treated as unsecured, the filing of such a claim will be treated as a waiver of the security
 interest by the creditor.
 4) If a creditor with a listed secured claim fails to file a proof of claim before the deadline under Bankruptcy Rule 3002(c), the
 debtor(s) may file a proof of claim on behalf of the creditor pursuant to Bankruptcy Rule 3004, subject to the following:
 a) If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel shall use their best efforts
 to file such claim(s) before the deadline under Bankruptcy Rule 3004.
 b) A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as to any secured portion
 of the claim if it is filed no later than 14 days after the trustee files a Notice of Allowance of Claims.
 c) Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control over the amounts listed
 in any proof of claim filed by the debtor(s) under Bankruptcy Rule 3004.
Local Form 3015-1(a)                                                          Chapter 13 Plan                                      Page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
             Case 20-20784-tnw                            Doc 43      Filed 12/04/20 Entered 12/04/20 16:20:05               Desc Main
                                                                     Document     Page 16 of 17
 Debtor                Gary Spade                                                                   Case number   20-20784

 5) Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain their rights to
 object to the allowance of any claim.

 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Gary Spade                                                      X
     Gary Spade                                                                       Signature of Debtor 2
     Signature of Debtor 1

       Executed on            December 4, 2020                                        Executed on

 X     /s/ AARON M. BECK                                                       Date     December 4, 2020
       AARON M. BECK
       25 Town Center Boulevard
       Suite 201
       Covington, KY 41017
       (859) 331-2000
       aaronbeck@oharataylor.com
       Signature and Address of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




Local Form 3015-1(a)                                                          Chapter 13 Plan                                         Page 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 20-20784-tnw                               Doc 43            Filed 12/04/20 Entered 12/04/20 16:20:05                                                Desc Main
                                                                              Document     Page 17 of 17
 Debtor                 Gary Spade                                                                                               Case number                20-20784

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                          $0.00

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                        $162,654.02

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                             $0.00

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                                $0.00
 e.     Fees and priority claims (Part 4 total):                                                                                                                                      $17,985.60
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                                      $430.38

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                         $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                                    $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                              $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                               +                                  $0.00


 Total of lines a through j....................................................................................................................................                     $181,070.00




Local Form 3015-1(a)                                                                                 Chapter 13 Plan                                                            Page 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
